Exhibit 10.2

COHU, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated)

1. Establishment and Purpose.

1.1 Establishment. The Cohu, Inc. 1997 Employee Stock Purchase Plan (the “Plan”)
was originally established effective as of February 28, 1997 and was
subsequently amended and restated as of March 17, 2006, March 25, 2011, and
April 6, 2015.

1.2 Purpose. The purpose of the Plan to provide Eligible Employees of the
Participating Company Group with an opportunity to acquire a proprietary
interest in the Company through the purchase of Stock. The Company intends that
the Plan shall qualify as an “employee stock purchase plan” under Sections 421
and 423 of the Code (including any amendments or replacements of such section),
and the Plan shall be so construed.

2. Definitions and Construction.

2.1 Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s). In addition, the Company’s Vice President of Human
Resources, or any officer or officers of the Company, to the extent appointed by
the Board or the Committee, shall have all of the powers of the Board granted
herein, except the power to (i) amend Sections 4 (Shares Subject to Plan), 5
(Eligibility), and 9 (Purchase Price) or otherwise amend the Plan in a manner
that requires stockholder approval under applicable law or the rules of any
securities exchange or market system on which the Stock is then listed or
quoted, (ii) terminate the Plan, or (iii) act beyond specific limits set by the
Board or the Committee. Any officer appointed by the Board or the Committee to
administer the Plan also is referred to herein as the “Board.”

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(c) “Committee” means a committee of the Board duly appointed to administer the
Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.

(d) “Company” means Cohu, Inc., a Delaware corporation, or any successor
corporation thereto.

(e) “Compensation” means, with respect to an Offering Period under the Plan, all
amounts paid in cash in the form of base salary, paid during such Offering
Period before deduction for any contributions to any plan maintained by a
Participating Company and described in Section 401(k) or Section 125 of the
Code. Compensation shall not include

 

1



--------------------------------------------------------------------------------

payments of overtime, bonuses, commissions, other incentive compensation,
reimbursements of expenses, allowances, long-term disability, workers’
compensation or any amount deemed received or any amounts directly or indirectly
paid pursuant to the Plan or any other stock purchase or stock option plan.

(f) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.

(g) “Employee” means any person treated as an employee (including an officer or
a director who is also treated as an employee) in the records of a Participating
Company and for purposes of Section 423 of the Code; provided, however, that
neither service as a director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means, as of any date, if there is then a public market
for the Stock, the closing price of a share of Stock (or the mean of the closing
bid and asked prices of a share of Stock if the Stock is so reported instead) as
reported on the National Association of Securities Dealers Automated Quotation
Stock Market (“Nasdaq”) or such other national or regional securities exchange
or market system constituting the primary market for the Stock. If the relevant
date does not fall on a day on which the Stock is trading on Nasdaq or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date, or such other appropriate day as shall
be determined by the Board, in its sole discretion. If there is then no public
market for the Stock, the Fair Market Value on any relevant date shall be as
determined by the Board without regard to any restriction other than a
restriction which, by its terms, will never lapse.

(j) “Offering” means an offering of Stock as provided in Section 6.

(k) “Offering Date” means, for any Offering Period, the first day of such
Offering Period.

(l) “Offering Period” means a period determined in accordance with Section 6.1.

(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(n) “Participant” means an Eligible Employee participating in the Plan.

(o) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation which the Board determines should be included in the
Plan. The Board shall have the sole and absolute discretion to determine from
time to time what Parent Corporations or Subsidiary Corporations shall be
Participating Companies.

(p) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

(q) “Purchase Date” means, for any Offering Period, the last day of such
Offering Period.

 

2



--------------------------------------------------------------------------------

(r) “Purchase Price” means the price at which a share of Stock may be purchased
pursuant to the Plan, as determined in accordance with Section 9.

(s) “Purchase Right” means an option pursuant to the Plan to purchase such
shares of Stock as provided in Section 8 which may or may not be exercised at
the end of an Offering Period. Such option arises from the right of a
Participant to withdraw such Participant’s accumulated payroll deductions (if
any) and terminate participation in the Plan or any Offering therein at any time
during an Offering Period.

(t) “Stock” means the common stock, $1.00 par value, of the Company, as adjusted
from time to time in accordance with Section 4.2.

(u) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural, the plural shall include the singular, and use of the term “or” shall
include the conjunctive as well as the disjunctive.

3. Administration. The Plan shall be administered by the Board, including any
duly appointed Committee of the Board or officer or officers of the Company. In
administering the Plan, the Board may prescribe, amend, and rescind procedural
rules and adopt subplans (for some or all Participating Companies, for non-U.S.
jurisdictions, and whether or not intended to be an “employee stock purchase
plan” under Section 423 of the Code). All questions of interpretation of the
Plan or of any Purchase Right shall be determined by the Board and shall be
final and binding upon all persons having an interest in the Plan or such
Purchase Right. Subject to the provisions of the Plan, the Board shall determine
all of the relevant terms and conditions of Purchase Rights granted pursuant to
the Plan; provided, however, that all Participants granted Purchase Rights
pursuant to the Plan shall have the same rights and privileges within the
meaning of Section 423(b)(5) of the Code. All expenses incurred in connection
with the administration of the Plan shall be paid by the Company.

4. Shares Subject to Plan.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be two million six hundred fifty thousand (2,650,000) and
shall consist of authorized but unissued or reacquired shares of the Stock, or
any combination thereof. If an outstanding Purchase Right for any reason expires
or is terminated or canceled, the shares of Stock allocable to the unexercised
portion of such Purchase Right shall again be available for issuance under the
Plan.

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made to the
number and class of shares subject to the Plan, to the Per Offering Share Limit
set forth in Section 8.1 and to each Purchase Right and to the Purchase Price.

5. Eligibility.

 

3



--------------------------------------------------------------------------------

5.1 Employees Eligible to Participate. Any Employee of a Participating Company
is eligible to participate in the Plan except the following:

(a) Employees who are customarily employed by the Participating Company Group
for twenty (20) hours or less per week;

(b) Employees who are customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year; and

(c) Employees who own or hold options to purchase or who, as a result of
participation in the Plan, would own or hold options to purchase, stock of the
Company or of any Parent Corporation or Subsidiary Corporation possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of such corporation within the meaning of Section 423(b)(3) of the
Code.

5.2 Leased Employees Excluded. Notwithstanding anything herein to the contrary,
any individual performing services for a Participating Company solely through a
leasing agency or employment agency shall not be deemed an “Employee” of such
Participating Company.

6. Offerings.

6.1 Offering Periods. Except as otherwise set forth below, the Plan shall be
implemented by sequential Offerings of six (6) months’ duration (an “Offering
Period”). Subsequent Offerings shall commence on the first days of November and
May of each year and end on the last days of the first April and October,
respectively, occurring thereafter. Notwithstanding the foregoing, the Board may
establish a different term for one or more Offerings or different commencing or
ending dates for such Offerings; provided, however, that no Offering may exceed
a term of twenty-seven (27) months. An Employee who becomes an Eligible Employee
after an Offering Period has commenced shall not be eligible to participate in
such Offering but may participate in any subsequent Offering provided such
Employee is still an Eligible Employee as of the commencement of any such
subsequent Offering. In the event the first or last day of an Offering Period is
not a business day, the Company shall specify the business day that will be
deemed the first or last day, as the case may be, of the Offering Period.

6.2 Governmental Approval; Stockholder Approval. Notwithstanding any other
provision of the Plan to the contrary, any Purchase Right granted pursuant to
the Plan shall be subject to (a) obtaining all necessary governmental approvals
or qualifications of the sale or issuance of the Purchase Rights or the shares
of Stock and (b) obtaining stockholder approval of the Plan.

7. Participation in the Plan.

7.1 Initial Participation. An Eligible Employee shall become a Participant on
the first Offering Date after satisfying the eligibility requirements of
Section 5 and delivering to the Company’s payroll office or other office
designated by the Company not later than the close of business for such office
on the last business day before such Offering Date (the “Subscription Date”) a
subscription agreement indicating the Employee’s election to participate in the
Plan and authorizing payroll deductions. An Eligible Employee who does not
deliver a subscription agreement to the Company’s payroll or other designated
office on or before the Subscription Date shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless such Employee
subsequently enrolls in the Plan by filing a subscription agreement

 

4



--------------------------------------------------------------------------------

with the Company by the Subscription Date for such subsequent Offering Period.
The Company may, from time to time, change the Subscription Date as deemed
advisable by the Company in its sole discretion for proper administration of the
Plan.

7.2 Continued Participation. A Participant shall automatically participate in
each subsequent Offering Period until such time as such Participant (a) ceases
to be an Eligible Employee, (b) withdraws from the Plan pursuant to Section 13.2
or (c) terminates employment as provided in Section 14. If a Participant
automatically may participate in a subsequent Offering Period pursuant to this
Section 7.2, then the Participant is not required to file any additional
subscription agreement for such subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may file a subscription
agreement with respect to a subsequent Offering Period if the Participant
desires to change any of the Participant’s elections contained in the
Participant’s then effective subscription agreement.

8. Right to Purchase Shares.

8.1 Purchase Right. Except as set forth below, during an Offering Period each
Participant shall have a Purchase Right consisting of the right to purchase up
to the lesser of (i) that number of whole shares of Stock arrived at by dividing
Twelve Thousand Five Hundred Dollars ($12,500) by the Fair Market Value of a
share of Stock on the Offering Date of such Offering Period or (ii) 3,000 shares
(the “Per Offering Share Limit”). Shares of Stock may only be purchased through
a Participant’s payroll deductions pursuant to Section 10.

8.2 Pro Rata Adjustment of Purchase Right. Notwithstanding the foregoing, if the
Board shall establish an Offering Period of less than five and one-half
(5 1⁄2) months or more than six and one-half (6  1⁄2) months in duration, the
dollar amount in Section 8.1 shall be determined by multiplying $2,083.33 by the
number of months in the Offering Period and rounding to the nearest whole
dollar. For purposes of the preceding sentence, fractional months shall be
rounded to the nearest whole month.

9. Purchase Price. The Purchase Price at which each share of Stock may be
acquired in a given Offering Period pursuant to the exercise of all or any
portion of a Purchase Right granted under the Plan shall be set by the Board;
provided, however, that the Purchase Price shall not be less than eighty five
percent (85%) of the lesser of (a) the Fair Market Value of a share of Stock on
the Offering Date of the Offering Period, or (b) the Fair Market Value of a
share of Stock on the Purchase Date of the Offering Period. Unless otherwise
provided by the Board prior to the commencement of an Offering Period, the
Purchase Price for that Offering Period shall be eighty five percent (85%) of
the lesser of (a) the Fair Market Value of a share of Stock on the Offering Date
of the Offering Period, or (b) the Fair Market Value of a share of Stock on the
Purchase Date of the Offering Period. Notwithstanding anything in the Plan to
the contrary, the Purchase Price per share of Stock shall in no event be less
than par value.

10. Accumulation of Purchase Price through Payroll Deduction. Shares of Stock
which are acquired pursuant to the exercise of all or any portion of a Purchase
Right for an Offering Period may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period.
Except as set forth below, the amount of Compensation to be deducted from a
Participant’s Compensation during each pay period shall be determined by the
Participant’s subscription agreement.

10.1 Commencement of Payroll Deductions. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided in the Plan.

 

5



--------------------------------------------------------------------------------

10.2 Limitations on Payroll Deductions. The amount of payroll deductions with
respect to the Plan for any Participant during any pay period shall be in one
percent (1%) increments not to exceed ten percent (10%) of the Participant’s
Compensation for such pay period. Notwithstanding the foregoing, the Board may
change the limits on payroll deductions effective as of a future Offering Date,
as determined by the Board. Amounts deducted from Compensation shall be reduced
by any amounts contributed by the Participant and applied to the purchase of
Company stock pursuant to any other employee stock purchase plan qualifying
under Section 423 of the Code.

10.3 Election to Increase, Decrease or Stop Payroll Deductions. During an
Offering Period, a Participant may elect to increase or decrease the amount
deducted or stop deductions from his or her Compensation by filing an amended
subscription agreement with the Company on or before the “Change Notice Date.”
The “Change Notice Date” shall initially be the seventh (7th) day prior to the
end of the first pay period for which such election is to be effective; however,
the Company may change such Change Notice Date from time to time.

10.4 Participant Accounts. Individual Plan accounts shall be maintained for each
Participant. All payroll deductions from a Participant’s Compensation shall be
credited to such account and shall be deposited with the general funds of the
Company. All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose.

10.5 No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan.

10.6 Company Established Procedures. The Company may, from time to time,
establish or change (a) a minimum required payroll deduction amount for
participation in an Offering, (b) limitations on the frequency or number of
changes in the rate of payroll deduction during an Offering, (c) an exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
(d) payroll deduction in excess of or less than the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of subscription agreements, (e) the date(s) and manner by which the
Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan, or (f) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion which are
consistent with the Plan and in accordance with the requirements of Section 423
of the Code.

11. Purchase of Shares.

11.1 Exercise of Purchase Right. On each Purchase Date, each Participant who has
not withdrawn from the Offering or whose participation in the Offering has not
terminated on or before such Purchase Date shall automatically acquire pursuant
to the exercise of the Participant’s Purchase Right the number of whole shares
of Stock arrived at by dividing the total amount of the Participant’s
accumulated payroll deductions for the Purchase Period by the Purchase Price;
provided, however, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right or the pro rata allocation under Section 12.2. No
shares of Stock shall be purchased on a Purchase Date on behalf of a Participant
whose participation in the Offering or the Plan has terminated on or before such
Purchase Date.

11.2 Return of Cash Balance. Any cash balance remaining in the Participant’s
Plan account shall be refunded to the Participant as soon as practicable after
the Purchase Date. In the event the cash to be returned to a Participant
pursuant to the preceding sentence is an

 

6



--------------------------------------------------------------------------------

amount less than the amount necessary to purchase a whole share of Stock, the
Company may establish procedures whereby such cash is maintained in the
Participant’s Plan account and applied toward the purchase of shares of Stock in
the subsequent Offering Period.

11.3 Tax Withholding. At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the foreign, federal, state and local tax withholding
obligations of the Participating Company Group, if any, which arise upon
exercise of the Purchase Right or upon such disposition of shares, respectively.
The Participating Company Group may, but shall not be obligated to, withhold
from the Participant’s compensation the amount necessary to meet such
withholding obligations.

11.4 Expiration of Purchase Right. Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which such
Purchase Right relates shall expire immediately upon the end of such Offering
Period.

12. Limitations on Purchase of Shares; Rights as a Stockholder.

12.1 Fair Market Value Limitation. Notwithstanding any other provision of the
Plan, no Participant shall be entitled to purchase shares of Stock under the
Plan (or any other employee stock purchase plan which is intended to meet the
requirements of Section 423 of the Code sponsored by the Company or a Parent
Corporation or Subsidiary Corporation at a rate which exceeds $25,000 in Fair
Market Value, which Fair Market Value is determined for shares purchased during
a given Offering Period as of the Offering Date (or such other limit as may be
imposed by the Code), for each calendar year in which the Participant
participates in the Plan (or any other employee stock purchase plan described in
this sentence).

12.2 Pro Rata Allocation. In the event the number of shares of Stock which might
be purchased by all Participants in the Plan exceeds the number of shares of
Stock available in the Plan, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable. Any fractional share of Stock remaining
from a pro rata allocation under this Section shall be disregarded.

12.3 Rights as a Stockholder and Employee. A Participant shall have no rights as
a stockholder by virtue of the Participant’s participation in the Plan until the
date of the issuance of a stock certificate for the shares of Stock being
purchased pursuant to the exercise of the Participant’s Purchase Right. No
adjustment shall be made for cash dividends or distributions or other rights for
which the record date is prior to the date such stock certificate is issued.
Nothing herein shall confer upon a Participant any right to continue in the
employ of the Participating Company Group or interfere in any way with any right
of the Participating Company Group to terminate the Participant’s employment at
any time. Nothing in this Plan affects the Participating Company Group’s right
to (a) adjust, reclassify, reorganize, or otherwise change its capital or
business structure; (b) merge, consolidate, dissolve, liquidate, sell, or
transfer an part of its business or assets; or (c) act as considered necessary
or appropriate.

13. Withdrawal.

13.1 Withdrawal From an Offering. A Participant may withdraw from an Offering by
signing and delivering to the Company’s payroll or other designated office a
written notice of withdrawal on a form provided by the Company for such purpose.
Such withdrawal may be elected at any time prior to the end of an Offering
Period. Unless otherwise indicated,

 

7



--------------------------------------------------------------------------------

withdrawal from an Offering shall not result in a withdrawal from the Plan or
any succeeding Offering therein. A Participant is prohibited from again
participating in an Offering at any time following withdrawal from such
Offering. The Company may impose, from time to time, a requirement that the
notice of withdrawal be on file with the Company’s payroll office or other
designated office for a reasonable period prior to the effectiveness of the
Participant’s withdrawal from an Offering.

13.2 Withdrawal from the Plan. A Participant may withdraw from the Plan by
signing and delivering to the Company’s payroll office or other designated
office a written notice of withdrawal on a form provided by the Company for such
purpose. Withdrawals made after a Purchase Date shall not affect shares of Stock
acquired by the Participant on such Purchase Date. In the event a Participant
voluntarily elects to withdraw from the Plan, the Participant may not resume
participation in the Plan during the same Offering Period, but may participate
in any subsequent Offering under the Plan by again satisfying the requirements
of Sections 5 and 7.1. The Company may impose, from time to time, a requirement
that the notice of withdrawal be on file with the Company’s payroll office or
other designated office for a reasonable period prior to the effectiveness of
the Participant’s withdrawal from the Plan.

13.3 Return of Payroll Deductions. Upon a Participant’s withdrawal from an
Offering or the Plan pursuant to Sections 13.1 or 13.2, respectively, the
Participant’s accumulated payroll deductions which have not been applied toward
the purchase of shares of Stock shall be returned as soon as practicable after
the withdrawal, without the payment of any interest, to the Participant, and the
Participant’s interest in the Offering or the Plan, as applicable, shall
terminate. Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

14. Termination of Employment or Eligibility. Termination of a Participant’s
employment with a Participating Company for any reason, including retirement,
disability or death or the failure of a Participant to remain an Eligible
Employee, shall terminate the Participant’s participation in the Plan
immediately. In such event, the payroll deductions credited to the Participant’s
Plan account since the last Purchase Date shall, as soon as practicable, be
returned to the Participant or, in the case of the Participant’s death, to the
Participant’s legal representative, and all of the Participant’s rights under
the Plan shall terminate. Interest shall not be paid on sums returned to a
Participant pursuant to this Section 14. A Participant whose participation has
been so terminated may again become eligible to participate in the Plan by again
satisfying the requirements of Sections 5 and 7.1.

15. Transfer of Control.

15.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

(b) A “Transfer of Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the

 

8



--------------------------------------------------------------------------------

Company’s voting stock immediately before the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting stock of the Company or the corporation
or corporations to which the assets of the Company were transferred (the
“Transferee Corporation(s)”), as the case may be. For purposes of the preceding
sentence, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting stock of one or more
corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

15.2 Effect of Transfer of Control on Purchase Rights. In the event of a
Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may assume the Company’s rights and obligations under the Plan or
substitute substantially equivalent Purchase Rights for stock of the Acquiring
Corporation. If the Acquiring Corporation elects not to assume or substitute for
the outstanding Purchase Rights, the Board shall, notwithstanding any other
provision herein to the contrary, adjust the Purchase Date of the then current
Offering Period to a date immediately before the date of the Transfer of
Control, but shall not adjust the number of shares of Stock subject to any
Purchase Right. All Purchase Rights which are neither assumed or substituted for
by the Acquiring Corporation in connection with the Transfer of Control nor
exercised as of the date of the Transfer of Control shall terminate and cease to
be outstanding effective as of the date of the Transfer of Control.
Notwithstanding the foregoing, if the corporation the stock of which is subject
to the outstanding Purchase Rights immediately prior to an Ownership Change
Event described in Section 15.1(a)(i) constituting a Transfer of Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the Code
without regard to the provisions of Section 1504(b) of the Code, the outstanding
Purchase Rights shall not terminate unless the Board otherwise provides in its
sole discretion.

16. Nontransferability of Purchase Rights. A Purchase Right may not be
transferred in any manner otherwise than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant. Any attempt to pledge, assign or transfer such Purchase
Rights or accumulated payroll deductions shall be treated as an election to
withdraw from the Plan. The Company, in its absolute discretion, may impose such
restrictions on the transferability of the shares purchasable upon the exercise
of a Purchase Right as it deems appropriate and any such restriction shall be
set forth in the respective subscription agreement and may be referred to on the
certificates evidencing such shares.

17. Reports. Each Participant who exercised all or part of his or her Purchase
Right for an Offering Period shall receive, as soon as practicable after the
Purchase Date, a report of such Participant’s Plan account setting forth the
total payroll deductions accumulated, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the remaining cash
balance to be refunded or retained in the Participant’s Plan account pursuant to
Section 11.2, if any. Each Participant shall be provided information concerning
the Company equivalent to that information generally made available to the
Company’s common stockholders.

 

9



--------------------------------------------------------------------------------

18. Restriction on Issuance of Shares. The issuance of shares under the Plan
shall be subject to compliance with all applicable requirements of foreign,
federal or state law with respect to such securities. A Purchase Right may not
be exercised if the issuance of shares upon such exercise would constitute a
violation of any applicable foreign, federal or state securities laws or other
law or regulations. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

19. Legends. The Company may at any time place legends or other identifying
symbols referencing any applicable foreign, federal or state securities law
restrictions or any provision convenient in the administration of the Plan on
some or all of the certificates representing shares of Stock issued under the
Plan. The Participant shall, at the request of the Company, promptly present to
the Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF MADE
ON OR BEFORE , 20 . THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER
THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE)
PRIOR TO THIS DATE.”

20. Notification of Sale of Shares. The Company may require the Participant to
give the Company prompt notice of any disposition of shares acquired by exercise
of a Purchase Right within two years from the date of granting such Purchase
Right or one year from the date of exercise of such Purchase Right. The Company
may require that until such time as a Participant disposes of shares acquired
upon exercise of a Purchase Right, the Participant shall hold all such shares in
the Participant’s name (and not in the name of any nominee) until the lapse of
the time periods with respect to such Purchase Right referred to in the
preceding sentence. The Company may direct that the certificates evidencing
shares acquired by exercise of a Purchase Right refer to such requirement to
give prompt notice of disposition.

21. Amendment or Termination of the Plan. The Plan shall terminate on the
earliest to occur of (i) the date on which all available shares are issued; or
(ii) the date on which the outstanding Purchase Rights are exercised in
connection with a Transfer of Control. The

 

10



--------------------------------------------------------------------------------

Board may at any time amend or terminate the Plan, except that (a) such
termination shall not affect Purchase Rights previously granted under the Plan,
except as permitted under the Plan, and (b) no amendment may adversely affect a
Purchase Right previously granted under the Plan (except to the extent permitted
by the Plan or as may be necessary to qualify the Plan as an employee stock
purchase plan pursuant to Section 423 of the Code or to obtain qualification or
registration of the shares of Stock under applicable foreign, federal or state
securities laws). In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would (a) authorize the sale of more shares than are
authorized for issuance under the Plan; or (b) change the definition of the
corporations that may be designated by the Board as Participating Companies; or
(c) materially modify the eligibility requirements of the Plan except as
required by changes in the Code; or (d) permit payroll deductions with respect
to the Plan in excess of 10% of the Participant’s Compensation; or
(e) materially increase the benefits which may accrue under the Plan.

22. Miscellaneous.

22.1 Beneficiary Designation. A Participant may designate one or more
beneficiaries who may exercise the Participant’s rights under the Plan upon the
Participant’s death. Any beneficiary designation shall be in the written form
the Company requires, revoke all prior designations by the same Participant, and
be effective when filed with the Company during the Participant’s lifetime. A
married Participant who designates a beneficiary other than a spouse may be
required by applicable laws to provide the spouse’s consent. If a Participant
dies without a properly designated living beneficiary, the Company shall pay any
remaining unpaid benefits under the Plan in accordance with the applicable laws
of descent and distribution.

22.2 Severability. To the extent any term of the Plan is held wholly or
partially invalid, illegal, or unenforceable, that term shall be considered
modified to the extent necessary to render the remaining portion of the term and
any other term valid, legal, and enforceable.

22.3 Choice of Law. The Plan is governed by the laws of the State of California,
without regard to its conflict-of-law rules, except to the extent U.S. federal
law applies.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Cohu, Inc. 1997 Employee Stock Purchase Plan, as amended and restated,
was duly adopted by the Board of Directors of the Company on April 6, 2015.

 

/s/ Jeffrey D. Jones

Jeffrey D. Jones

 

11